
	
		I
		112th CONGRESS
		1st Session
		H. R. 1568
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Woolsey (for
			 herself and Mr. Luján) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology
		
		A BILL
		To amend title VII of the Oil Pollution Act of 1990, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Pollution Research and Development
			 Program Reauthorization Act of 2011.
		2.Federal Oil
			 Pollution Research Committee
			(a)PurposesSection 7001(a)(2) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2761(a)(2)) is amended by striking State and
			 inserting State and tribal.
			(b)MembershipSection 7001(a)(3) of such Act (33 U.S.C.
			 2761(a)(3)) is amended to read as follows:
				
					(3)Structure
						(A)MembersThe
				Interagency Committee shall consist of representatives from the
				following:
							(i)The Coast
				Guard.
							(ii)The Department of
				Commerce, including the National Oceanic and Atmospheric Administration.
							(iii)The Department
				of the Interior.
							(iv)The Environmental
				Protection Agency.
							(B)Collaborating
				agenciesThe Interagency
				Committee shall collaborate with the following:
							(i)The National
				Institute of Standards and Technology.
							(ii)The Department of
				Energy.
							(iii)The Department
				of Transportation, including the Maritime Administration and the Pipeline and
				Hazardous Materials Safety Administration.
							(iv)The Department of
				Defense, including the Army Corps of Engineers and the Navy.
							(v)The Department of
				Homeland Security, including the United States Fire Administration in the
				Federal Emergency Management Agency.
							(vi)The National
				Aeronautics and Space Administration.
							(vii)The National
				Science Foundation.
							(viii)Other Federal
				agencies, as
				appropriate.
							.
			(c)Role of the
			 ChairSection 7001(a)(4) of such Act (33 U.S.C. 2761(a)(4)) is
			 amended to read as follows:
				
					(4)Chair
						(A)In
				generalA representative of
				the Coast Guard shall serve as Chair.
						(B)Role of
				ChairThe primary role of the Chair shall be to ensure
				that—
							(i)the activities of
				the Interagency Committee and the agencies listed in paragraph (3)(B) are
				coordinated;
							(ii)the
				implementation plans required under subsection (b)(1) are completed and
				submitted;
							(iii)the annual
				reports required under subsection (e) are completed and submitted;
							(iv)the Interagency Committee meets in
				accordance with the requirements of paragraph (5); and
							(v)the Oil Pollution Research Advisory
				Committee under subsection (f) is established and
				utilized.
							.
			(d)ActivitiesSection
			 7001(a) of such Act (33 U.S.C. 2761(a)) is amended by adding at the end the
			 following:
				
					(5)Activities
						(A)Ongoing,
				coordinated effortsThe Interagency Committee shall ensure that
				the research, development, and demonstration efforts authorized by this section
				are coordinated and conducted on an ongoing basis.
						(B)Meetings
							(i)In
				generalThe Interagency
				Committee shall meet, or otherwise communicate, as appropriate, to—
								(I)plan
				program-related activities; and
								(II)determine whether
				the program is resulting in the development of new or improved methods and
				technologies to prevent, detect, respond to, contain, and mitigate oil
				discharge.
								(ii)FrequencyIn
				no event shall the Interagency Committee meet less than once per year.
							(C)Information
				exchangeThe Interagency
				Committee, acting through the Administrator of the National Oceanic and
				Atmospheric Administration, shall develop a national information clearinghouse
				on oil discharge that—
							(i)includes
				scientific information and research on preparedness, response, and restoration;
				and
							(ii)serves as a
				single electronic access and input point for Federal agencies, emergency
				responders, the research community, and other interested parties for such
				information.
							.
			3.Oil pollution
			 research and technology plan
			(a)Implementation
			 PlanSection 7001(b)(1) of such Act (33 U.S.C. 2761(b)(1)) is
			 amended—
				(1)by striking
			 180 days after the date of enactment of this Act and inserting
			 180 days after the date of enactment of the
			 Oil Pollution Research and Development
			 Program Reauthorization Act of 2011 and periodically thereafter,
			 as appropriate, but not less than once every 5 years;
				(2)by striking subparagraph (A) and inserting
			 the following:
					
						(A)identify the roles and responsibilities of
				each member agency of the Interagency Committee under subsection (a)(3)(A) and
				each of the collaborating agencies under subsection
				(a)(3)(B);
						;
				(3)in subparagraph (B) by inserting
			 containment, after response,;
				(4)in subparagraph (D) by inserting
			 containment, after response,;
				(5)by striking and at the end
			 of subparagraph (E);
				(6)in subparagraph (F)—
					(A)by striking the States
			 through research needs and inserting State and tribal
			 governments, regional oil pollution research needs, including natural seeps and
			 pollution resulting from importing oil from overseas,; and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(7)by adding at the end the following new
			 subparagraphs:
					
						(G)identify the information needed to conduct
				risk assessment and risk analysis research to effectively prevent oil
				discharges, including information on human factors and decisionmaking, and to
				protect the environment; and
						(H)identify a methodology that—
							(i)provides for the solicitation, evaluation,
				preapproval, funding, and utilization of technologies and research projects
				developed by the public and private sector in advance of future oil discharges;
				and
							(ii)where
				appropriate, ensures that such technologies are readily available for rapid
				testing and potential deployment and that research projects can be implemented
				during an incident
				response.
							.
				(b)Advice and
			 guidanceSection 7001(b)(2) of such Act (33 U.S.C. 2761(b)(2)) is
			 amended to read as follows:
				
					(2)Advice and
				guidance
						(A)In
				generalThe Chair shall
				solicit advice and guidance in the development of the research plan under
				paragraph (1) from—
							(i)the Oil Pollution
				Research Advisory Committee established under subsection (f);
							(ii)the National
				Institute of Standards and Technology on issues relating to quality assurance
				and standards measurements;
							(iii)third party
				standard-setting organizations on issues relating to voluntary consensus
				standards; and
							(iv)the public in
				accordance with subparagraph (B).
							(B)Public
				commentPrior to the
				submission of the research plan to Congress under paragraph (1), the research
				plan shall be published in the Federal Register and subject to a public comment
				period of 30 days. The Chair shall review the public comments received and
				incorporate those comments into the plan, as
				appropriate.
						.
				
			(c)ReviewSection
			 7001(b) of such Act (33 U.S.C. 2761(b)) is amended by adding at the end the
			 following:
				
					(3)ReviewAfter the submission of each research plan
				to Congress under paragraph (1), the Chair shall contract with the National
				Academy of Sciences—
						(A)to review the
				research plan;
						(B)to assess the
				adequacy of the research plan; and
						(C)to submit a report
				to Congress on the conclusions of the assessment.
						(4)Incorporation of
				recommendationsThe Chair shall address any recommendations in
				the review conducted under paragraph (3) and shall incorporate such
				recommendations into the research plan, as
				appropriate.
					.
			4.Oil pollution
			 research and development program
			(a)EstablishmentSection 7001(c)(1) of such Act (33 U.S.C.
			 2761(c)(1)) is amended by striking research and development, as provided
			 in this subsection and inserting research, development, and
			 demonstration, as provided in this subsection and subsection
			 (a)(2).
			(b)Innovative oil
			 pollution technologySection
			 7001(c)(2) of such Act (33 U.S.C. 2761(c)(2)) is amended—
				(1)in the matter
			 before subparagraph (A), by striking preventing or mitigating
			 and inserting preventing, detecting, containing, recovering, or
			 mitigating;
				(2)by striking
			 subparagraph (I);
				(3)by redesignating
			 subparagraph (J) as subparagraph (I);
				(4)by striking the
			 period at the end of subparagraph (I) (as so redesignated) and by inserting at
			 the end a semicolon; and
				(5)by adding at the
			 end the following:
					
						(J)technologies and methods to address oil
				discharge on land and in inland waters, coastal areas, offshore areas,
				including deepwater and ultra-deepwater areas, and polar and other icy areas;
				and
						(K)modeling and simulation capabilities,
				including tools and technologies, that can be used to facilitate effective
				recovery and containment of oil discharge during incident
				response.
						.
				(c)Oil pollution
			 technology evaluationSection 7001(c)(3) of such Act (33 U.S.C.
			 2761(c)(3)) is amended to read as follows:
				
					(3)Oil pollution
				technology evaluationThe
				program established under this subsection shall provide for the evaluation of
				oil pollution prevention, containment, and mitigation technologies,
				including—
						(A)the evaluation of
				the performance and effectiveness of such technologies in preventing,
				detecting, containing, recovering, and mitigating oil discharges;
						(B)the evaluation of
				the environmental effects of the use of such technologies;
						(C)the evaluation and
				testing of technologies developed independently of the research and development
				program established under this subsection, including technologies developed by
				small businesses;
						(D)the establishment,
				with the advice and guidance of the National Institute of Standards and
				Technology, of standards and testing protocols traceable to national standards
				to measure the performance of oil pollution prevention, containment, or
				mitigation technologies;
						(E)an evaluation of
				the environmental effects and utility of controlled field testing;
						(F)the use, where appropriate, of controlled
				field testing to evaluate real-world application of new or improved oil
				discharge prevention, response, containment, recovery, or mitigation
				technologies;
						(G)an evaluation of
				the effectiveness of oil pollution prevention technologies based on
				probabilistic risk analyses of the system; and
						(H)research conducted by the Environmental
				Protection Agency and other appropriate Federal agencies for the evaluation and
				testing of technologies which demonstrate—
							(i)maximum
				effectiveness, including application and delivery mechanisms; and
							(ii)minimum effects,
				including toxicity, to human health and the environment in both the near-term
				and
				long-term.
							.
			(d)Oil pollution
			 effects researchSection
			 7001(c)(4) of such Act (33 U.S.C. 2761(c)(4)) is amended—
				(1)by striking
			 subparagraph (A) and inserting the following:
					
						(A)In
				general
							(i)EstablishmentThe Interagency Committee, acting through
				the Administrator of the National Oceanic and Atmospheric Administration, shall
				establish a research program to monitor and scientifically evaluate the
				environmental effects, including long-term effects, of oil discharge.
							(ii)SpecificationsSuch
				program shall include the following elements:
								(I)Research on and
				the development of effective tools to detect, measure, observe, analyze,
				monitor, model, and forecast the presence, transport, fate, and effect of an
				oil discharge throughout the environment, including tools and models to
				accurately measure and predict the flow of oil discharged.
								(II)The development
				of methods, including economic methods, to assess and predict damages to
				natural resources, including air quality, resulting from oil discharges,
				including in economically disadvantaged communities and areas.
								(III)The
				identification of types of ecologically sensitive areas at particular risk from
				oil discharges, such as inland waters, coastal areas, offshore areas, including
				deepwater and ultra-deepwater areas, and polar and other icy areas.
								(IV)The preparation
				of scientific monitoring and evaluation plans for the areas identified under
				subclause (III) to be implemented in the event of major oil discharges in such
				areas.
								(V)The collection of
				environmental baseline data in the areas identified under subclause (III) if
				such data are insufficient.
								(VI)The use of both
				onshore and offshore air quality monitoring to study the effects of an oil
				discharge and oil discharge cleanup technologies on air quality; and making the
				results, health, and safety warnings readily available to the public, including
				emergency responders, the research community, local residents, and other
				interested parties.
								(VII)Research on
				technologies, methods, and standards for protecting removal personnel and for
				volunteers that may participate in incident responses, including training,
				adequate supervision, protective equipment, maximum exposure limits, and
				decontamination
				procedures.
								;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 (B) The Department of Commerce and all that follows through
			 future oil discharges. and inserting the following:
						
							(B)ConditionsThe Interagency Committee, acting through
				the Administrator of the National Oceanic and Atmospheric Administration, shall
				conduct research activities under subparagraph (A) for areas in which—
								(i)the amount of oil
				discharged exceeds 250,000 gallons; and
								(ii)a
				study of the long-term environmental effects of the discharge would be of
				significant scientific value, especially for preventing or responding to future
				oil
				discharges.
								;
					(B)by striking
			 ATHOS I, and and inserting ATHOS I;; and
					(C)by striking the
			 period at the end and inserting ; Prince William Sound, where oil was
			 discharged by the EXXON VALDEZ; and the Gulf of Mexico, where oil was
			 discharged by the DEEPWATER HORIZON.; and
					(3)in subparagraph
			 (C) by striking Research and inserting Coordination.—Research.
				(e)Demonstration
			 projectsSection 7001(c)(6) of such Act (33 U.S.C. 2761(c)(6)) is
			 amended—
				(1)by striking the
			 first sentence and inserting the following: The United States Coast
			 Guard, in conjunction with such agencies as the President may designate, shall
			 conduct a total of 2 port oil pollution minimization demonstration projects, 1
			 with the Ports of Los Angeles and Long Beach, California, and 1 with a port on
			 the Great Lakes, for the purpose of developing and demonstrating integrated
			 port oil pollution prevention and cleanup systems that utilize the information
			 and implement the improved practices and technologies developed from the
			 research, development, and demonstration program established in this
			 section.; and
				(2)in the second
			 sentence by striking oil spill and inserting oil
			 discharge.
				(f)Simulated
			 Environmental TestingSection
			 7001(c)(7) of such Act (33 U.S.C. 2761(c)(7)) is amended by inserting
			 Oil pollution technology testing and evaluations shall be given priority
			 over all other activities performed at such Research Center. after
			 evaluations..
			(g)Regional
			 research program
				(1)In
			 generalSection 7001(c)(8) of such Act (33 U.S.C. 2761(c)(8)) is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking program of competitive grants and inserting
			 program of peer-reviewed, competitive grants; and
						(ii)by
			 striking (1989) and inserting (2009);
						(B)in subparagraph
			 (C) by striking the entity or entities which and inserting
			 at least one entity that; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(H)In carrying out this paragraph, the
				Interagency Committee shall coordinate the program of peer-reviewed,
				competitive grants to universities or other research institutions, including
				Minority Serving Institutions as defined under section 371(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1067q(a)), and provide consideration to such
				institutions in the recommendations for awarding
				grants.
							.
					(2)FundingSection 7001(c)(9) of such Act (33 U.S.C.
			 2761(c)(9)) is amended by striking 1991 and all that follows
			 through shall be available and inserting 2012, 2013,
			 2014, 2015, and 2016, there are authorized to be appropriated from amounts in
			 the Fund $12,000,000.
				5.International
			 cooperationSection 7001(d) of
			 such Act (33 U.S.C. 2761(d)) is amended to read as follows:
			
				(d)International
				cooperationIn accordance with the research plan submitted under
				subsection (b), the Interagency Committee shall engage in international
				cooperation by—
					(1)harnessing global
				expertise through collaborative partnerships with foreign governments and
				research entities, and domestic and foreign private actors, including
				nongovernmental organizations and private sector companies; and
					(2)leveraging public
				and private capital, technology, expertise, and services towards innovative
				models that can be instituted to conduct collaborative oil pollution research,
				development, and demonstration activities, including controlled field tests of
				oil discharges and other activities designed to improve oil recovery and
				cleanup.
					.
		6.Annual
			 reportsSection 7001(e) of
			 such Act (33 U.S.C. 2761(e)) is amended to read as follows:
			
				(e)Annual
				report
					(1)In
				generalConcurrent with the submission to Congress of the
				President’s annual budget request in each year after the date of enactment of
				the Oil Pollution Research and Development
				Program Reauthorization Act of 2011, the Chair of the Interagency
				Committee shall submit to Congress a report describing the—
						(A)activities carried out under this section
				in the preceding fiscal year, including—
							(i)a
				description of major research conducted on oil discharge prevention, detection,
				containment, recovery, and mitigation techniques in all environments by each
				agency described in subsection (a)(3) (A) and (B); and
							(ii)a
				summary of—
								(I)projects in which
				the agency contributed funding or other resources;
								(II)major projects
				undertaken by State and tribal governments, and foreign governments; and
								(III)major projects
				undertaken by the private sector and educational institutions;
								(B)activities being carried out under this
				section in the current fiscal year, including a description of major research
				and development activities on oil discharge prevention, detection, containment,
				recovery, and mitigation technologies and techniques in all environments that
				each agency will conduct or contribute to; and
						(C)activities proposed to be carried out under
				this section in the subsequent fiscal year, including an analysis of how these
				activities will further the purposes of the program authorized by this
				section.
						(2)Additional
				requirementIf the National Academy of Sciences provides
				recommendations on the research plan under section 7001(b)(3), the Chair shall
				include, in the first annual report under paragraph (1) of this subsection, a
				description of those recommendations incorporated into the research plan, and a
				description of, and explanation for, any recommendations that are not included
				in such
				plan.
					.
		7.Advisory
			 committeeSection 7001 of such
			 Act (33 U.S.C. 2761) is further amended—
			(1)by redesignating
			 subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)Advisory
				committee
						(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Oil Pollution Research and Development
				Program Reauthorization Act of 2011, the Chair of the Interagency
				Committee shall establish an advisory committee to be known as the Oil
				Pollution Research Advisory Committee (in this subsection referred to as the
				advisory committee).
						(2)Membership
							(A)In
				generalThe advisory committee shall be composed of members
				appointed by the Chair, in consultation with the each member agency described
				in subsection (a)(3), including—
								(i)individuals with
				extensive knowledge and research experience or operational knowledge of
				prevention, detection, response, containment, and mitigation of oil
				discharges;
								(ii)individuals
				broadly representative of stakeholders affected by oil discharges; and
								(iii)other
				individuals, as determined by the Chair.
								(B)LimitationsThe
				Chair shall—
								(i)appoint no more
				than 25 members that shall not include representatives of the Federal
				Government, but may include representatives from State, tribal, and local
				governments; and
								(ii)ensure that no
				class of individuals described in clause (ii) or (iii) of subparagraph (A)
				comprises more than 1/3 of the membership of the advisory
				committee.
								(C)Terms of
				service
								(i)In
				generalMembers shall be appointed for a 3-year term and may
				serve for not more than 2 terms, except as provided in clause (iii).
								(ii)VacanciesVacancy
				appointments shall be for the remainder of the unexpired term of the
				vacancy.
								(iii)Special
				ruleIf a member is appointed to fill a vacancy and the remainder
				of the unexpired term is less than 1 year, the member may subsequently be
				appointed for 2 full terms.
								(D)Compensation and
				expensesMembers of the advisory committee shall not be
				compensated for service on the advisory committee, but may be allowed travel
				expenses, including per diem in lieu of subsistence, in accordance with
				subchapter I of chapter 57 of title 5, United States Code.
							(3)DutiesThe
				advisory committee shall review, advise, and comment on Interagency Committee
				activities, including the following:
							(A)Management and functioning of the
				Interagency Committee.
							(B)Collaboration of
				the Interagency Committee and the agencies listed in subsection
				(a)(3)(B).
							(C)The research and
				technology development of new or improved response capabilities.
							(D)The use of
				cost-effective research mechanisms.
							(E)Research,
				computation, and modeling needs and other resources needed to develop a
				comprehensive program of oil pollution research.
							(4)SubcommitteesThe
				advisory committee may establish subcommittees of its members.
						(5)MeetingsThe
				advisory committee shall meet at least once per year and at other times at the
				call of the chairperson.
						(6)ReportThe
				advisory committee shall submit biennial reports to the Interagency Committee
				and Congress on the function, activities, and progress of the Interagency
				Committee and the programs established under this section.
						(7)ExpirationSection
				14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				advisory
				committee.
						.
			8.Funding
			(a)In
			 generalSection 7001(g) of
			 such Act, as redesignated by section 7 of this Act, is amended to read as
			 follows:
				
					(g)Funding
						(1)In
				generalThere are authorized
				to be appropriated from amounts in the Fund not more than $48,000,000 annually
				to carry out this section, except for subsection (c)(8).
						(2)Specific
				allocationsFrom the amounts
				in paragraph (1), there are authorized to be appropriated—
							(A)$16,000,000 to the Administrator of the
				National Oceanic and Atmospheric Administration annually to carry out this
				section; and
							(B)$2,000,000 for
				each of fiscal years 2012, 2013, 2014, and 2015 to carry out the activities in
				subsection
				(c)(6).
							.
			(b)AuthorizationSection
			 1012(a)(5)(C) of such Act (33 U.S.C. 2712(a)(5)(C)) is amended to read as
			 follows:
				
					(C)notwithstanding section 9509(f) of the
				Internal Revenue Code of 1986, not more than $48,000,000 in each fiscal year
				shall be available to carry out title VII of this Act;
				and
					.
			9.Access to
			 research during an emergencySection 7001 of such Act (33 U.S.C. 2761) is
			 amended by adding at the end the following new subsection:
			
				(h)Access to
				research during an emergencyAny entity that receives Federal funding
				for research, the methodologies or results of which may be useful for response
				activities in the event of an oil discharge incident described in sections
				300.300–334 of title 40 of the Code of Federal Regulations, shall, upon request
				to that entity, make the methodologies or results of such research available to
				the Interagency Committee and the Federal On-Scene Coordinator (as defined in
				section 311(a)(21) of the Federal Water Pollution Control Act (33 U.S.C.
				1321(a)(21))). Any methodologies or research results made available under this
				subsection shall be for use only for purposes of the response activities with
				respect to the oil discharge incident, and shall not be available for
				disclosure under section 552 of title 5, United States Code, or included in
				information made publicly available pursuant to this
				Act.
				.
		
